 In the Matter of ATLANTIC REFINING COMPANYandLOCAL Nos. 310AND 318, INTERNATIONAL ASSOCIATION OF OIL FIELD, GAS `'YELL ANDREFINERYWORKERS OF AMERICACases Nos.C-54 and R-18.-DecidedMarch19, 1936Oil Refining Indnstrg-Unit Appropriate for Collective Bargaining:functionalcoherence ; geographical differences ;plant-Representatives:proof of choice.petition designating-Collective Bargaining:adjustment of grievances differen-tiated from ; refusal to negotiate with representatives ; refusal to recognizerepresentatives asexclusive--Certification of Representatives*after investiga-tion,but without election.Mr. Mortimer Kollenderfor the Board.Mr. Norwwn Landis,of Brunswick, Ga., for Employees Representa-tion Plan.Mr. Samuel G. Zack,of counsel to the Board.DECISIONSTATEMENT OF CASEA charge having been filed with the Regional Director for theTenth Region by Local Nos. 310 and 318, International Associationof Oil Field, Gas Well and Refinery Workers of America (herein-after referred to as the Locals), the National Labor Relations Board,by the said Regional Director, issued and duly served its complaint,with accompanying notice of hearing, on December 27, 1935, charg-ing the Atlantic Refining Company, Brunswick, Georgia (hereinafterreferred to as the respondent), with having engaged in unfair laborpractices affecting commerce within the meaning of Section 8, sub-divisions (1) and (5) and Section 2, subdivisions (6) and (7), ofthe National Labor Relations Act, approved July 5, 1935 (herein-after called the Act), by reason of its refusal to bargain collectivelywith the Locals.With respect to the unfair labor practices, thecomplaint alleges that the employees of the Brunswick, Georgiaplant of the respondent, (hereinafter called the Brunswick plant),with the exception of the clerical and supervisory staffs, constitutean appropriate unit for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act; that the Locals, beforeAugust 31, 1935, had been designated by the majority of the em-ployees in suchi unit as their representatives for the purposes ofcollective bargaining, and by virtue of Section 9 (a) of the Act, werethe exclusive representatives of all the employees in said unit; thaton or about August 31, September 27 and December 13, 1935, the duly97571-36-vol r-24359 360NATIONAL LABOR RELATIONS BOARDauthorized representatives of the Locals requested the respondent tobargain collectively; and that on such dates, and thereafter, the re-spondent refused to bargain collectively with the Locals as the exclu-sive representatives of all the employees in such unit.The respondent filed its answer to the complaint denying that theBrunswick plant constitutes an appropriate unit for the purposes ofcollective bargaining; denying "that the respondent's employees atitsBrunswick plant designated Local Unions Nos. 310 and 318, In-ternational Association of Oil Field, Gas well and Refinery Workersof America, as a unit for exclusive collective bargaining", and ad-mitting that the respondent did refuse to bargain with the Localsas the exclusive representatives of its employees, but alleging thatitadvised the Locals that it was "ready and willing to meet andbargain with any representative of or group of its employees." Theanswer further alleges that the production of petroleum products atthe Brunswick plant is no part of interstate commerce.The Locals also petitioned the Board for an investigation andcertification of representatives pursuant to Section 9 (c) of the Act.On January 7, 1936, the Board, pursuant to Section 9 (c) of the Actand Article II, Section 3 of National Labor Relations Board Rulesand Regulations-Series 1, ordered the Regional Director for theTenth Region to conduct an investigation and in connection there-with to provide for an appropriate hearing upon due notice.Pur-suant to such order, notice of hearing was issued by theRegionalDirector on January 7, 1936 and duly served upon the parties.Pursuant to the notice of hearing accompanying the complaint, ahearing was held in Brunswick, Georgia, on January 9 and 10, 1936,before John A. Lapp, Trial Examiner duly designated by the Board.Upon the suggestion of the Trial Examiner, the respondent, reserv-ing its rights, waived the requirement of a five-day notice for hear-ing on the petition, and the same was consolidated with the hearingon the complaint.The findings of fact made below are relevant toall the issues in the consolidated case.Although counsel for the respondent was present at the hearing,he did not participate therein, although the superintendentof refin-ing at the Brunswick plant testified in response to a subpoena. TheEmployees' Representation Plan, Brunswick Unit, asked for andwas granted permission to intervene, and a representative appearedin its behalf.Full opportunity to be heard, to cross-examine wit-nesses and to produce evidence bearing upon the issues was affordedto all parties.In accordance with Article II, Section 28, of saidRules and Regulations-Series 1, the parties were affordeda reason-able time for oral argument, but the only argument was made bythe representative of the Employees' Representation Plan.No briefswere filed. DECISIONS AND ORDERS361On motion of counsel for the Board, the complaint was amendedby the Trial Examiner by the insertion of the words, "at the saidBrunswick plant" in the fourth line of paragraph 3 after the words,"petroleum products", and in the ninth line of the same paragraphafter the words, "produced by it".The respondent, reserving itsrights, waived objection to the amendment.Pursuant to Article II, Section 30 of said Rules and Regulations-Series 1, the Trial Examiner prepared and filed an intermediatereport, and found the allegations of the complaint sustained.Theintermediate report was duly filed and served, and thereafter therespondent filed exceptions thereto with the Board.Upon the entire record in the case, including the stenographictranscript of the hearing and the documentary and other evidencereceived at the hearing, the Board makes the following:FINDINGS OFFACTI.THE RESPONDENTS BUSINESSA. Generally1.The respondent is and has been since April 29, 1870, a corpora-tion organized under and existing by virtue of the laws of the Stateof Pennsylvania, having its principal office and place of business at260 South Broad Street, in the City of Philadelphia, County ofPhiladelphia, State of Pennsylvania.2.The following table lists subsidiaries of the respondent and theamount of stock it holds in each and the extent of its voting power.Name of SubsidiaryPercentageof stockPercentageof VotingownedPowerAtlantic Company--------------------------------------------------------------100100Caribean Oil Fields of Venezuela-----------------------------------------------100100Venezuelan Atlantic RefiningCo-----------------------------------------------100100Mara OilField CorpAtlantic Cc-----------------------------------------------------------------50V A R. Co----------------------------------------------------------------50100Atlantic Oil ProducingCc------------------------------------------------------099999 99Atlantic Petroleum PurchasingCorp-------------------------------------------100100Atlanttc Pipe Line Cc--------------------------------------------------------10099 99Atlantic OilShippingCo.......................................................100100Keystone Pipe LineCo---------------------------------------------------------994399 43Atlantic RefiningCo of Cuba--------------------------------------------------100100Atlantic RefiningCo (Del ) ----------------------------------- ----------------100100Atlantic RefiningCo (Germany) -----------------------------------------------100100Atlantic Refining Co of Africa-------------------------------------------------100100Atlantic Refining Co of Brazil-------------------------------------------------100100Atlantic RefiningCo ofGermany, Me--------------------- -------------------100100Atlantic Refining Co of Spain--------------- ----------------------------------100100Gulf ofMaraciabo CorpV A R Cc----------------------------------------------------------------50------------Atlantic Cc---------------------------------- -----------------------------50100Basin Co-----------------------------------------------------------------------100100Campania Petrolera Carco-----------------------------------------------------100100Atlantic RefiningCo , Inc----------------------------------------------------100100RichmondOil Co --------------------------------------------------------------100100Red' C" Oil Cc----- - ------------------------------------------------------100100Atlantic OilStorage Co---------------------------------------------------------100100Atlantic West African Co , Ltd------------------------------------------------100100Companhia Portugueza Des PetroleosAtlantic---------------------------------100100Reserve Petroleum Co1st preferred----------------------------------------------------------------9589802nd preferred---------------------------------------------------------------7535Atlantic North Africa Co-------------------------------- -----------------------100iAtlantic Angola S. A-----------------------------------------------------------100100 362NATIONALLABOR RELATIONS BOARD3.The general character and location of the principal plants andother important units of the respondent and its subsidiaries are asfollows :Crude oil production:Producing leases are owned in Kansas,Oklahoma, Texas and New Mexico.Non-producing leases are ownedin Louisiana as well as in the above-mentioned states, and in Cubaand Venezuela.On December 31, 1934, the respondent had 951 fullequivalent oil wells.Average daily net production for December,1934 was 25,293 barrels.Trainsportation:Four pipe lines are owned in Texas and NewMexico with 921.57 miles of trunk lines and pipe and 366.80 miles ofgathering line.The respondent has water terminals on the NechesRiver at Atreco(near Port Arthur,Texas),Texas City,Texas andHarbor Island, Texas.One pipe line 187.64 miles long runs from theEast Texas oil field to the Atreco Terminal.Another line 660 mileslong connects the Atreco Terminal with the Hobbs,New Mexico, oilfield and the Coleman, Ward andWinkler County,Texas fields.Ashort line serves the Barbero Hill, Texas field.Another short lineserves the Refugio, Greta and Pettus, Texas fields.Twenty-twoocean-going tankers with a total capacity of 196,702 d. w. t. (deadweight tonnage)are owned by the respondent,in addition to 8 tugs,3motor barges and 11 lighters.A pipe line for carrying prod.urtsfrom the Philadelphia refinery to various points in Eastern Pennsyl-vania is also owned by the respondent.Refineries:Refineries are located at Philadelphia,Pittsburgh,Franklin,Pennsylvania and Brunswick,Georgia, with a total dailyaverage capacity of 92,000 barrels.Domestic marketing:23 bulk terminals, 412 plants and 607 servicestations are used to distribute the respondent's products in the Statesof Massachusetts,New York, Rhode Island, Connecticut,New Jersey,Pennsylvania,Delaware, Maryland,Virginia,North Carolina, SouthCarolina, Georgia, Florida, Ohio and West Virginia.Foreign marketing:Various marketing facilities are located inBrazil,Africa, Germany, Belgium and Portugal, and are used bysubsidiary companies to market the respondent'sproducts.B. The Brunswick plant4.Robert Stewart, the respondent's superintendent of refining atthe Brunswick plant, testified as to the respondent's business at theplant.During the year 1935 the Brunswick plant used an average of3,912 fifty-gallon barrels of crude oil daily in the manufacture of itsfinished products.Ninety percent or more of the crude oil came fromTexas, and the balance from either Mexico or Venezuela.5.Crude oil is brought to the Brunswick plant by ocean-goingtankers, which dock at the wharf at the Brunswick plant and which DECISIONS AND ORDERS363discharge their cargo directly into storage tanks, by connecting pipesand the use of pumps.6.The finished petroleum products are shipped from the refinerylargely by means of ocean-going tankers, although some are shippedby tank cars and a very small amount by tank trucks. The tankersare loaded by means of gravity through connecting pipes fromstorage tanks.7.The products which are refined and produced at the Brunswickplant from crude oil are gasoline and solvents, light fuel oil, heavyfuel oil and asphalt. 81/2% of the crude oil is lost in the refiningprocess.During 1935, 60% was refined into gasoline, 40% of whichwas sent to bulk plants of the respondent in Georgia and to otherpoints within the state, and 60% of which was sent out of the Stateof Georgia, mainly to North Carolina, New York, Florida and RhodeIsland.During the same year, 28% of the crude oil was refined intofuel oil, some of which went to New York and South Carolina, butmost of which went to the respondent's Philadelphia refinery.Theasphalt produced at the Brunswick plant during 1935 was sent toGeorgia, Florida, Alabama, North Carolina, South Carolina andTennessee.The principal bulk plants of the respondent in the region served by,the Brunswick plant are located in Jacksonville, Florida, Wilmington,North Carolina, Savannah, Georgia, and Miami, Florida.Theseplants handle gasoline only.Deliveries to them are made by tanksteamers.Mr. Stewart, although not certain, testified that he thoughtthe bulk plants did distribute part of their supply of gasoline toadjacent states.8.The following summary table showsthe destination, amounts andpercentage of all the products processed and shipped from theBrunswick plant during 1935.StateGallonsPer centStateGallonsPer centGeorgia_____________________34,450,82148 68South Carolina --------------1,904,7162.69Alabama____________________463,772.66North Carolina_____________13,510,59919 09Tennessee___________________67,974.10Philadelphia refinery-------8,982, 70012 68Florida______________________5,927,1368 38New England States--------5,461,204772Total_________________70,769,922100.009.The crude oil storage tanks at the Brunswick plant have acapacity of about 300,000 barrels. Inasmuch as the normal require-ments of the plant amount to approximately 4,000 barrels a day, thestorage tanks, if full, would provide for approximately 75 days' opera-tion.The amount in storage varies between 50,000 barrels and 200,000barrels.With the plant running normally, the supply would lastabout 9,5 to 26 days and at the low point of storage it would last notmore than 12 to 15 days. 364NATIONAL LABOR RELATIONS BOARDThe refinery has storage for 150,000 barrels of gasoline, 156,000barrels of heavy fuel oil, 16,000 barrels of lighter grades of fuel oil,and 16;000 barrels of road oils and asphalt.On the day of the hearingthere was on hand 100,000 barrels of fuel oil and about 35,000 barrelsof gasoline and naphtha. The supply of gasoline would meet normaldemands for about 17 to 20 days. Asphalt is used seasonally. In thefall and winter there is a large supply; in the spring and'sunlihdr;when road-building takes place, the asphalt flows directly to con-sumers, and the supply is almost continually cleaned out.D. There is a continuous flow of crude oil into the Brunswick plantand a continuous flow of products out of the Brunswick plant.Allof the crude oil received at the Brunswick plant comes to it directlyfrom the producing properties of the respondent and its subsidiariesin Texas, Mexico and Venezuela. The finished products are sent outof the Brunswick plant, on orders from the sales department in Phila-delphia, to the respondent's service stations and customers in manystates.Gasoline is shipped to bulk plants or terminals of the respond-ent in Florida, Georgia, North Carolina and the New England States,as well as to service stations of the respondent and to customers in thesame`states.The bulk plants in-turn redistribute to the respondent'sservice stations and to wholesale accounts.The fuel oil is mainlysent to the respondent's Philadelphia refinery and from that pointflows directly to the consumer.11.The operations of the respondent constitute a continuous flowof trade, traffic and commerce among the several States.H. THEBRUNSWICK PLANT AS A UNIT12.Three of the four refineries operated by the respondent arelocated in the State of Pennsylvania, and one, the Brunswick plant,in the State of Georgia. The respondent is and has been authorizedto engage in business in the State of Georgia since March 3, 1919.13.The entire process used in refining the crude oil and the manu-facture of the various petroleum products is performed and completedat the Brunswick plant.The plant is under the immediate controland supervision of managerial personnel different from that at theother plants.14.Because of the geographical differences between the Brunswickplant and the other plants and units of the respondent, the laborproblems of the employees at the Brunswick plant differ from thoseof the respondent's employees elsewhere.The rates of pay for certainoperations at the Brunswick plant are different from those at therespondent's other plants.The Brunswick plant is approximately900 miles from the other refineries and from the home office of therespondent, and therefore a prompt and clear exchange of views be- DECISIONS AND ORDERS365tween the employees at Brunswick and the employees at the otherrefineries is difficult.15.The Employees' Representation Plan, which purports to covernot only the employees at the Brunswick plant but the. employees ofthe respondent at its other refineries and properties as well, wasput into effect by the respondent in. October, 1934, several monthsafter the Locals were organized.By organizing as they did beforethe Plan was put into effect, and by clear manifestations since, theemployees at the Brunswick plant have definitely indicated theirdesire to bargain as a unit, through the Locals and not throughthe Plan. In view of this and the other circumstances of this case,we find that the employees, with the exception of the clerical andsupervisory staffs, engaged at the Brunswick plant of the respond-ent constitute a unit appropriate for the purposes of collectivebargaining.III. THE RESPONDENTAND LOCAL NOS. 310 AND 31S16.There were at the time of the hearing,123 employees at theBrunswick plant,exclusive of the clerical and supervisory staffs.No claim was made in the answer or at the hearing that there wasa greater number on the dates the complaint alleges the respondentrefused to bargain collectively.17.TheLocals are labor organizations which were organized inApril,1934 for purposes of collective bargaining.The entire mem-bership of the Locals is composed exclusively of employees at theBrunswick plant.18.At a meeting ofthe members of LocalNo. 310 on July 18,1935, a so-called Contract Committee,consisting of T. McClelland,chairman, and J. W. Hawthorne,E. F. Rittenhouse,R. V. Woodsand S.A. Ward, wasappointed and instructed to draw up a draftagreementdealing withwages, hours and working conditions atthe Brunswick plant and to meet with the management for thepurpose of collective bargaining.On August2, 1935, Local No.318 designated the same committee to represent it in collective bar-gaining with the management.19.OnAugust 18,1935, the Secretary of Local No. 310 wasinstructed to send a letter to Mr. M. J. Welsh, manager of theBrunswick plant, requesting a conference with the Contract Com-mittee.As a result of this letter,a meeting between the Committeeand Mr.,Stewart, Plant Superintendent,and Mr.Welsh, took placeon August 31, 1935, at the latter's office.The chairman of the. Com-mittee informed the officials of the respondentthat theLocals repre-sented a majority of the employees in the Brunswick plant, andrequested the negotiation of a collective agreement dealing with 366NATIONAL LABOR RELATIONS BOARDhours, wages and working conditions.The officials refusedto recog-nize the Locals as the exclusive representatives of all the employeesin the Brunswick plant, and refused to enter into negotiations foran agreement.20. Subsequent to the meeting on August 31, two petitions werecirculated, one designated Local No. 310 as the agencyfor collec-tive bargaining, and the other,in similarterms, designated LocalNo. 318.The petitions were signed by 93 and 21 employeesrespec-tively.Thus, the Locals were designated by a large majority ofthe 123 employees in the unit which we have found to be appropriatefor the purposes of collectivebargaining.These petitions stated that the employees signing them consti-tuted a substantial majority, had organized in Local Nos. 310 and318 for the purpose of collective bargaining, and had designatedthe Locals to enter into collective bargaining with their employer.The petitions went on to state, " We, therefore, respectfullyrequesta conference with the representatives of the managementat its earliestconvenience to begin negotiations, to work out a collective bargainand to agree on terms of employment and orderly methods of settlingdifferences in relations between management and employees."The petitions were offered in evidence and made part of the record.21.At meetings on September 27 and December 13, 1935, the Localsagain requested the respondent to enter into collective bargainingwith them as the representatives of all the employeesof the Bruns-wick plant, but the respondent refused to recognize the right of theLocals to represent the employees of the plant.The signed petitionswere shown to officials of the respondent and went unquestioned bythem, and the officials made no claim that the signatures were not thebona fidesignatures of a great majority of the employees of theBrunswick plant.22.The respondent, in its answer, did not deny that a majorityof the employees of the Brunswick plant were represented by theLocals.It contended, however, that the Locals had no right to bar-gain for all the employees of the plant.At each of ( thethree meet-ings, the manager stated that the Act could not compel the respond-ent to arrive at an agreement with the employees, and that he wouldhave to have a ruling by the National Labor Relations Board beforehe would accept the Brunswick plant as a unit appropriate for thepurpose of collective bargaining.23.At each one of the meetings that the Committee had with therespondent, it had with it the draft agreement which wasintendedto be used as the basis of negotiations leading towardan agreement.The proposals in the draft dealt, basically, with mattersrelatingto wages, hours and conditions of work.At each meeting when thedraft was proffered, Mr. Welsh declined to accept it orenter into DECISIONS AND ORDERS367a discussion concerning it; he did no more than state that the re-spondent would not enter into an agreement, and that it proposed tomaintain the status quo and was willing to consider with officialsof the Locals any grievances they might care to present.24.The officials of the respondent did not approach the negotia-tionswith an open mind nor did they make a reasonable effort toreach a common ground of agreement. The respondent has takenthe position that it is obligated merely to meet with the representa-tives of its employees, and discuss grievances with them as it wouldwith individual employees.25.On August 31, September 27 and December 13, 1935, the re-spondent refused to bargain collectively with the representatives ofits employees.26.The aforesaid refusal of the respondent to bargain collectivelywith the representatives of its employees tends to lead to labor dis-putes burdening and obstructing commerce and the free flow ofcommerce.RESPONDENT'S STATEMENT OF EXCEPTIONSThe respondent's statement of exceptions to the Trial Examiner'sintermediate report includes exceptions to practically all of his find-ings of fact,conclusions and recommendations.More specifically,it contends that the Trial Examiner erred in finding that an interrup-tion of the flow of crude oil from Texas, Venezuela and Mexico to theBrunswick plant and of the subsequent distribution of the finishedproduct outside the State of Georgia, would burden or stop interstatecommerce; that the employees of the Brunswick plant, with the ex-ception of the clerical and supervisory staffs, constitute a properunit for the purposes of collective bargaining; that the Locals repre-sented a majority of the workers of the Brunswick plant; and thatthe respondent has refused to bargain collectively with the Locals.The statement of exceptions also contends that'the Trial Examinererred infailing to make certain enumerated findings, hereinafterdiscussed.As to those exceptions to the Trial Examiner's findings relative tointerstate commerce, appropriate unit, the designation of the Localsby a majority and the respondent's failure to bargain collectively, theBoard is of the opinion that the Trial Examiner did not err in hisfindings and that such findings are correct and justified by the entirerecord in the case.Certain other exceptions do not merit discussionin view of the findings of fact made herein and because they areImmaterial.We will, however, deal with several exceptions to thefailure of the Trial Examiner to make certain findings.Exception No. 13 states that "the respondent at all times con-ferred with the Locals, the Employees' Representation Plan and 368NATIONAL LABOR RELATIONS BOARDindividual employees on platters of alleged grievances and com-plaints and that such grievances have been happily adjusted". Sec-tion 8, subdivision (5) of the Act makes it an unfair labor practiceto refuse to bargain collectively with the representatives of em-ployees; and Section 9(a) provides that representatives designatedby a majority of the employees in a unit appropriate for the pur-poses of collective bargaining shall be the exclusive representativesof all the employees in such unit.Collective bargaining means morethan the discussion of individual problems and grievances with em-ployees or groups of employees. It means that the employer is obli-gated to negotiate in good faith with his employees as a group,through their representatives, on matters of wages, hours and basicworking conditions and to endeavor to reach an agreement for afixed period of time.The respondent's conception of its duty ismerely to consider any grievances its individual employees may careto present, discuss them and then act upon then as it may deem fit.(See Finding of Fact 22.) It is evident that the grievances thatthe respondent discussed and was willing to discuss were the indi-vidual problems of its employees and matters of ordinary detail, anddid not pertain to the employees as a group. The recognized sub-jects of collective bargaining are wages, hours and basic workingconditions; therefore, the duty of an employer to bargain collectivelyis not at all exhausted when he considers individual grievances.Exception No. 14 points out that there have been no labor com-plaints as to working conditions that have not been satisfied at alltimes.That all individual complaints as to working conditions haveat all times been satisfactorily settled does not constitute a properdischarge of the respondent's obligations tinder Section 8, subdivision(5) of the Act, and cannot be said to preclude the employees fromengaging in an effort to bargain concertedly with their employer onmatters of wages, hours and basic, working conditions.The failureto bargain collectively is the basis of the present complaint, notrespondent's failure to adjust individual complaints.Exception No. 18 excepts to the failure to find that "the effort ofthe Locals to have the respondent sign a contract drawn by the Locals .was coercive and invaded the respondent's liberties".The Locals didnot intend nor did they demand that the respondent sign the con-tractwhich they submitted.At each conference the Locals sub-mitted a draft agreement which they intended to be used as thebasis for negotiation in their effort for collective bargaining. (Find-ing. of. Fact. 22.)In view- of the position taken- by the respondentat the conferences, the parties never reached the point at which thediscussion of an agreement could begin. DECISIONS AND ORDERSTnEPETITION369-The finding in paragraph 20 above, that the Locals have beendesignated by a majority of the employees operates as a certification.The taking of a secret ballot pursuant to Section 9(c) is thereforeunnecessary, and the petition filed by the Locals for certification ofrepresentatives will be denied.CONCLUSIONS of LAWUpon all findings of fact hereinabove made, and upon the entirerecord in the proceeding, the Board finds and concludes as a matterof law that :-1.' The employees of the respondent at its Brunswick plant, exceptthose engaged in a clerical or supervisory capacity, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9(b) of the Act.2.By virtue of Section 9 (a) of the Act, Local Nos. 310 and 318,International Association of Oil Field, Gas Well and Refinery Work-ers of America, having been designated as representatives for thepurposes of collective bargaining by a majority of the employees inthe Brunswick plant, except those engaged in a clerical or supervisorycapacity, are the exclusive representatives of all the employees insaid unit for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment and other conditions of employ-ment.3.The respondent has refused to bargain collectively with LocalNos. 310 and 318, the representatives of its employees, and by reasonof such refusal, has engaged in and is engaging in unfair labor prac-tices,within the meaning of Section 8, subdivision (5) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDEROn the basis of the findings of fact, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that :1.The respondent, Atlantic Refining Company, and its officers andagents shall:-a.Cease and desist from refusing to bargain collectively with Local-Nos: 310 -and 318, International Association of Oil Field,. Gas Welland Refinery Workers of America, as the exclusive representativesof all its employees in the Brunswick plant, other than those engagedin a supervisory and clerical capacity, for the purposes of collective 370NATIONAL LABOR RELATIONS BOARDbargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.b.Take the following affirmative action, which the Board findswill effectuate the policies of the National Labor Relations Act:Upon request, bargain collectively with Local Nos. 310 and 318, Inter-national Association of Oil Field, Gas Well and Refinery Workersof America, as the exclusive representatives of all its employees inthe Brunswick plant, other than those engaged in a supervisory andclerical capacity, for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment and other conditions ofemployment.2.The petition for certification of representatives, filed by LocalNos. 310 and 318, International Association of Oil Field, Gas Welland Refinery Workers of America, is hereby denied.[SAME TITLEAMENDMENT OF DECISIONMarch 20, 1,936The National Labor Relations Board, having duly issued its de-cision in this matter on March 19, 1936, and being fully advisedin the premises, hereby issues its Amendment of Decision, makingthe following changes and additions :1.By adding to the Findings of Fact in the decision the followingparagraph :26.By its refusal to bargain collectively with the representa-tives of its employees, the respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.2.By changing paragraph 26 of the Findings of Fact in the deci-sion to paragraph 27.3.By adding to the Conclusions of Law in the decision the follow-ing paragraph :4.By interfering, restraining, and coercing its employees- inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor prac-tices,within the meaning of Section 8, subdivision (1) of theAct.4.By changing paragraph 4 in the Conclusions of Law in thedecision to paragraph 5.